DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed October 13th, 2022, with respect to 35 U.S.C. §112 rejection has been considered and is accepted. The 35 U.S.C. §112 rejection has been withdrawn.
Applicant’s arguments, see page 8-13, filed October 13th, 2022, with respect to the claim rejections under 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on October 13, 2022. Claims 1-11 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner Note
The applicant’s remarks filed 10/13/2022 state that claims 1-11 are presently pending on page 5, however, the examiner notes that claim 11 is nonexistent in the amended claim set filed on 10/13/2022. In an interview with the applicant on 10/26/2022 the applicant verified that the omission of claim 11 was inadvertent and thus the present examination will include the original claim 11 from the previous claim set filed 12/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “back panel" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that it is unclear whether the “back panel” is intended to be the same element as the aforementioned “aft panel” as claimed in line 3. For examination purposes the “back panel”, and “aft panel” will be interpreted to be the same element. Claims 2-6 are also rejected by virtue of dependence on claim 1.
Claim 7 recites the limitation “back panel" in line 10.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that it is unclear whether the “back panel” is intended to be the same element as the aforementioned “aft panel” as claimed in line 3. For examination purposes the “back panel”, and “aft panel” will be interpreted to be the same element. Claims 8-11 are also rejected by virtue of dependence on claim 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1-4, and 7-9, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 2647595 A), in view of Teran (US 20180192754 A1).
	
	Regarding Claim 1, Meyers teaches a luggage wrap, comprising:
An elongated piece of fabric material (wherein Meyers teaches panels comprised of “textile fabric”) having a front panel (1), an intermediate panel (2) and an aft panel (1), dimensioned to respectively cover each of a front, a top, and a back side of an article of luggage (wherein the panels cover the respective front, top, and back sides of an article of luggage as seen in Figure 5), the elongated piece of fabric material defining an opening (11 in Modified Figure 5 below) over each of a left and a riqht side of the article of luggage. (Wherein Meyers teaches “The space between the upper cover portion 2 and the next adjacent strip , and between the strips 8, is open, so that the suitcase enclosed by the cover may be visible.”) (Fig. 5; Col. 3, Lines 1-18)
A cutout (4) defined in the intermediate panel (2) of the elongated piece of fabric material (1), the cutout (4) providing a hand access to a luggage carrying handle (12 in Modified Figure 5 below) on the top end of the article of luggage. (Wherein Meyers teaches “Centrally located at the upper middle portion of the central strip is an opening 4 through which the handle of a Suitcase may project.”) (Figs. 1-5; Col. 2, Lines 34-38)
A plurality of elastic side straps (10) interconnecting the front panel (1) and the back panel (1) of the elongated piece of fabric material (1), the plurality of elastic side straps (10) spanning the opening (11 in Modified Figure 5 below) over the side panel of the article of luggage (wherein luggage is retained by the cover) and retaining the front panel (1) and the aft panel (1) in an overlappinq relation when removed from the article of luggage (Wherein the front panel 1 and back panel 1 remain overlapping when the luggage is removed as seen in Figure 5). (Fig. 5; Col. 3, Lines 1-18)

	Meyers does not teach the cutout providing a hand access to at least one of an extensible handle and a luggage carrying handle on the top end of the article of luggage.

	Teran further teaches a cutout (15) providing a hand access to at least one of an extensible handle (20) and a luggage carrying handle (22) on the top end (12) of the article of luggage (25). (Figs. 2-4; [0013])

[AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    22
    29
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    454
    453
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    22
    139
    media_image3.png
    Greyscale
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handle access on the top panel of a  luggage wrap as taught by Meyers, and provide for hand access for both an extensible handle and a luggage handle as taught by Teran. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements as it permits the luggage wrap to accommodate luggage with an extensible handle, enabling the user to maneuver the luggage through use of an extensible handle while the wrap is in place.

    PNG
    media_image4.png
    22
    27
    media_image4.png
    Greyscale








	


	Regarding Claim 2, Meyers, modified above, teaches all of the elements of the invention described above in claim 1 above except; a luggage wrap further comprising: a plurality of pockets defined in the back panel of the elongated piece of fabric material, the plurality of pockets having an opening facing towards the intermediate panel.
	Wherein Meyers teaches a back panel. (Fig. 5; Col. 3, Lines 1-18)
	Teran further teaches a plurality of pockets (P in Modified Figure 3 below) defined in a panel (6) of an elongated piece of fabric material (2), the plurality of pockets (P in Modified Figure 3 below) having an opening (O in Modified Figure 3 below) facing towards the intermediate panel (12). (Figs. 1-5; [0013], [0015])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the back panel of luggage wrap as taught by Meyers, modified above, and provide for the plurality of pockets defined in a panel of the material as taught by Teran. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements as they provide a plurality of pouches on the back panel of the cover in which the user may use for auxiliary storage of the user’s personal effects.

    PNG
    media_image5.png
    392
    270
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    25
    27
    media_image6.png
    Greyscale

[AltContent: connector][AltContent: arrow][AltContent: arrow]


    PNG
    media_image7.png
    29
    24
    media_image7.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow]



    PNG
    media_image8.png
    30
    156
    media_image8.png
    Greyscale

	Regarding Claim 3,  Meyers further teaches bottom strap (7) interconnecting a bottom end (8) of the front panel (1) and a bottom end (8) of the back panel (1) of the elongated piece of fabric material (1). (Figs. 2, 5; Col. 2, lines 43-52)

	Regarding Claim 4, Meyers further teaches the bottom strap (7) having a first end attached to the front panel (1) and a free end (where snap fastener 9 is located) attachable to the back panel (1) of the elongated piece of fabric material (1) via a cooperating fastener (9). (Figs. 2, 5; Col. 2, lines 43-52)

	Regarding Claim 7, Meyers teaches a luggage wrap, comprising:
An elongated piece of fabric material (wherein Meyers teaches panels comprised of “textile fabric”) having a front panel (1), an intermediate panel (2) and an aft panel (1), dimensioned to respectively cover each of a front, a top, and a back side of an article of luggage (wherein the panels cover the respective front, top, and back sides of an article of luggage as seen in Figure 5), the elongated piece of fabric material defining an opening (11 in Modified Figure 5 above) over each of a left and a riqht side of the article of luggage. (Wherein Meyers teaches “The space between the upper cover portion 2 and the next adjacent strip , and between the strips 8, is open, so that the suitcase enclosed by the cover may be visible.”) (Fig. 5; Col. 3, Lines 1-18)
A cutout (4) defined in the intermediate panel (2) of the elongated piece of fabric material (1), the cutout (4) providing a hand access to a luggage carrying handle (12 in Modified Figure 5 above) on the top end of the article of luggage. (Wherein Meyers teaches “Centrally located at the upper middle portion of the central strip is an opening 4 through which the handle of a Suitcase may project.”) (Figs. 1-5; Col. 2, Lines 34-38)
A bottom strap (7) interconnecting a bottom end (8) of the front panel (1) and a bottom end (8) of the back panel (1) of the elongated piece of fabric material (1). (Figs. 2, 5; Col. 2, lines 43-52)

	Meyers does not teach the cutout providing a hand access to at least one of an extensible handle and a luggage carrying handle on the top end of the article of luggage.

	Teran further teaches a cutout (15) providing a hand access to at least one of an extensible handle (20) and a luggage carrying handle (22) on the top end (12) of the article of luggage (25). (Figs. 2-4; [0013])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handle access on the top panel of a  luggage wrap as taught by Meyers, and provide for hand access for both an extensible handle and a luggage handle as taught by Teran. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements as it permits the luggage wrap to accommodate luggage with an extensible handle, enabling the user to maneuver the luggage through use of an extensible handle while the wrap is in place.

	Regarding Claim 8, Meyers further teaches a plurality of elastic side straps (10) interconnecting a front panel (1) and a back panel (1) of the elongated piece of fabric material (1) along a lateral side (2a) of the elongated piece of fabric material (1), the plurality of elastic straps (10) providing a snug elastic fit of the front panel (1) and the back panel (1) about the article of luggage. (Wherein Meyers teaches the straps as elastic, and Meyers further teaches “Improvements tending to obviate this latter fault embody the use of elastically stretchable material used in combination with a sliding fastener whereby the respective parts of the cover Snugly fit to and embrace the opposite hinged parts of a Suitcase.”, in addition to teaching “The present invention includes the use of elastically stretchable material but dispenses with fasteners, and is of unitary construction in that the top and sides are permanently Secured together.”) (Fig. 5; Col. 1, lines 17-32; Col. 3, Lines 1-18)

	Regarding Claim 9, Meyers further teaches wherein the bottom strap (7) is connectable to the back panel (1) via a cooperating fastener (9). (Figs. 2, 5; Col. 2, lines 43-52)
Claims 5-6, and 10-11, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 2647595 A), in view of Teran (US 20180192754 A1), and further in view of Beakey (US 20070204943 A1).
	Regarding Claim 5, Meyers, modified above, teaches all of the elements of the invention described above in claim 4 above except; wherein the bottom strap is attached to be disposed between ground transport wheels of the article of luggage.
	Wherein Meyers teaches a bottom strap (7) disposed between front (1) and back panels (1). (Figs. 2, 5; Col. 2, lines 43-52)
	Beakey further teaches a luggage cover (100) with a bottom strap (108) disposed between ground transport wheels (W in Modified Figure 1 below) of an article of luggage (200). (Figs. 1, 3; [0027])

    PNG
    media_image9.png
    842
    537
    media_image9.png
    Greyscale
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bottom strap of a luggage wrap as taught by Meyers, modified above, and provide for it to be disposed between ground transport wheels as taught by Beaky. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements in order for the wheels to be unrestricted to permit the mobility of wheeled luggage while its being protected by the luggage wrap.
[AltContent: connector][AltContent: arrow]
    PNG
    media_image10.png
    25
    29
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    25
    32
    media_image11.png
    Greyscale

[AltContent: connector][AltContent: arrow][AltContent: arrow]



    PNG
    media_image12.png
    31
    155
    media_image12.png
    Greyscale

	
	Regarding Claim 6, Meyers, modified above, teaches all of the elements of the invention described above in claim 5 above except; wherein the plurality of elastic side straps are disposed in a spaced apart relation to receive a side handle of the article of luggage between the plurality of elastic side straps.
	Wherein Meyers teaches a plurality of elastic side straps (10) that are disposed in a spaced apart relation (11 in Modified Figure 5 above) exposing the side of an article of luggage. (Fig. 5; Col. 3, Lines 1-18)
	Beakey further teaches a access (116) for a side handle (H in Modified Figure 1 above) for an article of luggage (200). (Figs. 1, 3; [0034])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the side straps of a luggage wrap as taught by Meyers, modified above, and provide for them to be disposed enough to receive a side handle of an article of luggage as taught by Beaky. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements in order for the user to have access to the side handle of an article of luggage while the luggage wrap is protecting the luggage.

	Regarding Claim 10, Meyers, modified above, teaches all of the elements of the invention described above in claim 9 above except; wherein the cooperating fastener is a hook and loop material.
	Wherein Meyers teaches the use of a cooperating fastener (9) for a bottom strap (7). (Figs. 2, 5; Col. 2, lines 43-52)
	Beakey further teaches a cooperating fastener comprised of hook (112) and loop (114) material. (Figs. 1, 3-4; [0033])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the cooperating fastener of a bottom strap for a luggage wrap as taught by Meyers, modified above, and provide for them to be disposed enough to receive a side handle of an article of luggage as taught by Beaky. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements in order for the user to have access to the side handle of an article of luggage while the luggage wrap is protecting the luggage.

	Regarding Claim 11, Meyers, modified above, teaches all of the elements of the invention described above in claim 10 above except; wherein the plurality of elastic side straps are disposed in a spaced apart relation to receive a side handle of the article of luggage between the plurality of elastic side straps.
	Wherein Meyers teaches a plurality of elastic side straps (10) that are disposed in a spaced apart relation (11 in Modified Figure 5 above) exposing the side of an article of luggage. (Fig. 5; Col. 3, Lines 1-18)
	Beakey further teaches a access (116) for a side handle (H in Modified Figure 1 above) for an article of luggage (200). (Figs. 1, 3; [0034])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the side straps of a luggage wrap as taught by Meyers, modified above, and provide for the cooperating fastener to be comprised of a hook and loop material as taught by Beaky. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the fastener to be comprised of hook and loop fastener in order to provide the user with a more convenient method for fastening and unfastening the bottom strap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Sanchez (US D667222 S), teaches a luggage sleeve with a top having access for both an extensible handle and a luggage handle, in addition to a bottom strap passing between the luggage wheels, and a side handle access.
Waples (US D513879 S), teaches a luggage cover.
Haack (US D316483 S), teaches a suitcase cover with a  bottom strap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                   

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733